Case 20-41308        Doc 200   Filed 03/30/20 Entered 03/30/20 13:38:57     Main Document
                                           Pg 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


 IN RE:                                    )     In Proceedings
                                           )     Under Chapter 11
 FORESIGHT ENERGY, L.P., et al.            )
                                           )
          Debtors.                         )     Bk. No. 20-41308-659
                                           )     Jointly Administered
                                           )
                                           )     Related Docket No. 199

                       SUPPLEMENTAL CERTIFICATE OF SERVICE

        The undersigned certifies that a true and correct copy of Doc. 199 was served
 electronically this 30th day of March, 2020, via CM/ECF to all persons receiving notice
 through that system. The undersigned further certifies that a true and correct copy of the
 foregoing was served this 30th day of March, 2020, on all parties on the Debtors’ most
 recent Master Notice list (a copy of which is attached hereto as Exhibit A) (a) by email,
 where email addresses are provided and (b) by the United States Postal Service, postage
 fully prepaid, in the event the most recent Master Notice List does not include an email
 address.

                                           SILVER LAKE GROUP, LTD.

                                           /s/ Steven M. Wallace
                                    By:    _________________________________
                                           Steven M. Wallace #35738
                                           6 Ginger Creek Village Drive
                                           Glen Carbon, IL 62034
                                           Phone: (618) 692-5275
                                           Fax: (888) 519-6101
                                           Email: steve@silverlakelaw.com

                                           Counsel to the Subsidence Rights
                                           Claimants
                                                           Case 20-41308                             Doc 200                 Filed 03/30/20 Entered 03/30/20 13:38:57
                                                                                                                                       In re:Pg     2Energy
                                                                                                                                             Foresight of LP,4et al.
                                                                                                                                                                                                                                    Main Document                    EXHIBIT A
                                                                                                                                                            Master Service List
                                                                                                                                                            Case No. 20-41308



                 DESCRIPTION                                  NAME                            NOTICE NAME                        ADDRESS 1                      ADDRESS 2               CITY       STATE       ZIP      COUNTRY              PHONE                  FAX                           EMAIL
Counsel to Official Committee of Unsecured                                                                               1610 Des Peres Road, Suite
Creditors                                       Affinity Law Group, LLC           Attn: J. Talbot Sant, Jr.              100                                                      St. Louis        MO      63131                                                              tsant@affinitylawgrp.com
                                                Akin Gump Strauss Hauer & Feld                                                                                                                                                                                                idizengoff@akingump.com
Counsel to the Ad Hoc First Lien Group          LLP                               Attn: Ira Dizengoff and Brad Kahn      1 Bryant Park                                            New York         NY      10036                  212-872-1096; 212-872-8121   212-872-1002   bkahn@akingump.com
                                                Akin Gump Strauss Hauer & Feld                                                                                                                                                                                                idizengoff@akingump.com
Counsel to the DIP Lenders                      LLP                               Attn: Ira Dizengoff and Brad Kahn      1 Bryant Park                                            New York         NY      10036                  212-872-1096; 212-872-8121   212-872-1002   bkahn@akingump.com
                                                                                                                                                                                                                                                                              rengel@atllp.com
Counsel to the Debtors and Debtors in                                             Attn: Richard W. Engel, Jr., John G.   7700 Forsyth Boulevard, Suite                                                                                                                        jwillard@atllp.com
Possession                                      Armstrong Teasdale LLP            Willard, Kathyrn Redmond               1800                                                     St. Louis        MO      63105                  314-621-5070                 314-621-2239   kredmond@atllp.com
Counsel to Reserves                             Bailey & Glasser LLP              Attn: Brian A. Glasser                 209 Capitol Street                                       Charleston       WV      25301
Top 20 Unsecured Creditor                       Bankdirect Capital Finance        Attn: Richard Twardowski               11191 Illinois Route 185                                 Hillsboro        IL      62049                  877-226-5456                                rtwardowski@bankdirectcapital.com
Bradford Supply Company                         Bradford Supply Company           Attn: Marleen Benson                   801 E. Main Street                                       Robinson         IL      62454
                                                                                  Attn: Christopher P. Schueller and                                      501 Grant Street, Suite                                                                                             christopher.schueller@bipc.com
Counsel to the Facilities Agent (Huntington)    Buchanan Ingersoll & Rooney PC    Timothy Palmer                         Union Trust Building             200                     Pittsburgh       PA      15219-4413             212-440-4400; 716 853 2330                  timothy.palmer@bipc.com
Counsel to Javelin Global Commodities (UK)                                        Attn: Thomas H. Riske, Esq.,                                                                                                                                                                thr@carmodymacdonald.com
Ltd.                                            Carmody MacDonald P.C.            Christopher J. Lawhorn, Esq.           120 South Central Avenue         Ste. 1800               St. Louis        MO      63105                  314-854-8600                 314-854-8660   cjl@carmodymacdonald.com

Counsel to the Indenture Trustee (Wilmington)   Covington & Burling LLP           Attn: Ronald Hewitt                    The New York Times Building      620 Eighth Avenue       New York         NY      10018-1405                                                         rhewitt@cov.com
Top 20 Unsecured Creditor                       Dewind One Pass Trenching LLC     Attn: Steve McCullick                  9150 96th Avenue                                         Zeeland          MI      49464                  616-875-7580                                steve@dewindonepass.com
Top 20 Unsecured Creditor                       Fabick Mining Inc                 Attn: Nick Johnson                     P.O Box 403943                                           Atlanta          GA      30384-3943             618-982-9004                                nicholas.johnson@fabickmining.com
Top 20 Unsecured Creditor                       Flanders Electric Motor Service   Attn: Shawn Collins, Joe Baker         PO Box 1106                                              Marion           IL      62959                  618-993-2681                                scollins@flandersinc.com
                                                                                                                         One Metropolitan Square ,
Debtors                                         Foresight Energy LP               Attn: President or General Counsel     211 North Broadway               Suite 2600              St. Louis        MO      63102
                                                                                                                                                                                                                                                                              Steve.Williams@fuchs.com
Top 20 Unsecured Creditor                       Fuchs Lubricants Co               Attn: Steve Williams, Jason Murphy     P.O Box 952121                                           St Louis         MO      63195-2121             724-216-6143                                Jason.Murphy@fuchs.com
Counsel to Terra Payne, as Special
Administrator of the Estate of William Daniel   Goldenberg Heller & Antognoli,
Hans Payne and Cory Leitschuh                   P.C.                              Attn: Joel A. Kunin                    2227 South State Route 157                               Edwardsville     IL      62025                  618-656-5150                                jkunin@ghalaw.com
Counsel to Terra Payne, as Special
Administrator of the Estate of William Daniel   Goldenberg Heller & Antognoli,
Hans Payne and Cory Leitschuh                   P.C.                              Attn: Joel A. Kunin                    P.O. Box 959                                             Edwardsville     IL      62025                  618-656-5150                                jkunin@ghalaw.com
Top 20 Unsecured Creditor                       Heritage Cooperative Inc          Attn: John Richards                    P.O Box 71735                                            Chicago          IL      60694-1735             330-308-5020                                jrichards@heritagecooperative.com
Counsel to Mt. Olive & Staunton Coal Company    Heyl, Royster, Voelker & Allen,                                                                                                                                                                                               edwecf@heylroyster.com
Trust                                           P.C.                              Attn: Patrick D. Cloud                 105 W. Vandalia, Suite 100                               Edwardsville     IL      62025                  618-656-4646                 618-656-7940   pcloud@heylroyster.com
Counsel to Mt. Olive & Staunton Coal Company    Heyl, Royster, Voelker & Allen,                                                                                                                                                                                               edwecf@heylroyster.com
Trust                                           P.C.                              Attn: Patrick D. Cloud                 P.O. Box 467                                             Edwardsville     IL      62025                  618-656-4646                 618-656-7940   pcloud@heylroyster.com
Internal Revenue Service                        Internal Revenue Service          Centralized Insolvency Operation       2970 Market Street               Mail Stop 5 Q30 133     Philadelphia     PA      19104-5016             800-973-0424
Internal Revenue Service                        Internal Revenue Service          Centralized Insolvency Operation       Insolvency 5334 STL              P.O. Box 7346           Philadelphia     PA      19101-7346             800-973-0424

Top 20 Unsecured Creditor                       International Belt Sales LLC      Attn: Jeff Hurt                        29425 Chagrin Blvd., Suite 300                           Pepper Pike      OH      44122                  440-724-1616                                JEFFREYCHURT@aol.com
Top 20 Unsecured Creditor                       Irwin Mine And Tunneling Supply   Attn: William Baker                    P.O Box 4835                                             Evansville       IN      47724                  724-852-1480                                wbaker@irwincar.com
Top 20 Unsecured Creditor                       Jabo Supply Corporation           Attn: Jay Bazemore                     P.O Box 465                                              West Frankfort   IL      62896                  304-736-8333                                jbazemore@jabosupply.com
Top 20 Unsecured Creditor                       Jennchem Mid-West                 Attn: Tony Calandra                    P.O Box 603800                                           Charlotte        NC      28260-3800             412-559-6085                                tcalandra@jennmar.com
Top 20 Unsecured Creditor                       Jennmar of West Kentucky Inc.     Attn: Tony Calandra                    P.O Box 603800                                           Charlotte        NC      28260-3800             412-559-6085                                tcalandra@jennmar.com
Top 20 Unsecured Creditor                       Jennmar Services                  Attn: Tony Calandra                    P.O Box 405655                                           Atlanta          GA      30384-5655             412-559-6085                                tcalandra@jennmar.com
Top 20 Unsecured Creditor                       John Fabick Tractor Company       Attn: Nick Johnson                     364 Libson Street                                        Canfield         OH      44406-0369             618-982-9004                                nicholas.johnson@fabickmining.com
Top 20 Unsecured Creditor                       John Fabick Tractor Company       Attn: Nick Johnson                     PO Box 369                                               Canfield         OH      44406-0369             618-982-9004                                nicholas.johnson@fabickmining.com
Member of Official Unsecured Creditors'         John Fabick Tractor               Attn: Barry Klinckhardt, General
Committee                                       Company/Fabick Mining, Inc.       Counsel and Corporate Secretary        One Fabick Drive                                         Fenton           MO      63026                  636-680-1522
Top 20 Unsecured Creditor                       Joy Global Conveyors Inc          Attn: Dan Spears                       P.O Box 504794                                           St Louis         MO      63150-4794             724-779-4536                                dan.spears@mining.komatsu
                                                Joy Global Undergound Mining
Top 20 Unsecured Creditor                       LLC                               Attn: Dan Spears                       P.O Box 504794                                           St. Louis        MO      63150-4794             724-779-4536                                dan.spears@mining.komatsu
Counsel to Indemnity National Insurance
Company                                         Kewa Financial Inc.               Attn: Daniel I. Waxman                 340 S. Broadway, Suite 100                               Lexington        KY      40508                  859-233-0352                                diw@kewafinancial.com
Counsel to Murray Energy Corporation            Kirkland & Ellis LLP              Attn: Nicole L. Greenblatt             601 Lexington Avenue                                     New York         NY      10022
Counsel to Natural Resource Partners L.P.,
WPP LLC, HOD LLC, Independence Land                                                                                                                       7701 Forsyth                                                                                                        wpressman@lathropgpm.com
Company, LLC, and Williamson Transport LLC      Lathrop GPM LLP                   Attn: Wendi Alper-Pressman             Pierre Laclede Center            Boulevard, Suite 500    Clayton          MO      63105                  314-613-2800                 314-613-2801   wendi.alper-pressman@lathropgpm.com
Counsel to the Term Agent (Lord Securities)     Lord Securities Corporation       Attn: General Counsel                  48 Wall Street, 27th Floor                               New York         NY      10043
Counsel to the Collateral Trustee under the
Debtors' secured debt facilities (lord
Securities)                                     Lord Securities Corporation       Attn: General Counsel                  48 Wall Street, 27th Floor                               New York         NY      10043




                                                                                                                                                                Page 1 of 3
                                                           Case 20-41308                                Doc 200                 Filed 03/30/20 Entered 03/30/20 13:38:57
                                                                                                                                          In re:Pg     3Energy
                                                                                                                                                Foresight of LP,4et al.
                                                                                                                                                                                                                                     Main Document                      EXHIBIT A
                                                                                                                                                            Master Service List
                                                                                                                                                            Case No. 20-41308



                 DESCRIPTION                                  NAME                               NOTICE NAME                         ADDRESS 1                  ADDRESS 2                CITY       STATE       ZIP      COUNTRY              PHONE                   FAX                           EMAIL
                                                                                                                                                                                                                                                                                 david.mayo@mayowv.com
Top 20 Unsecured Creditor                       Mayo Manufacturing Co Inc       Attn: Dave Mayo, Todd Thompson              P.O Box 28330                                          St. Louis        MO      63146                  304-855-5947                                  todd.thompson@mayowv.com
                                                                                Attn: Dennis F. Dunne and Parker                                                                                                                                                 212-822-5770;   ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group           Milbank LLP                     Milender                                    55 Hudson Yards                                        New York       NY        10001                  212-530-5770; 212-530-5290    212-822-5290    pmilender@milbank.com
Top 20 Unsecured Creditor                       Mine Supply Company             Attn: Bob Purvis                            2853 Ken Gray Blvd.           Suite 4                  West Frankfort IL        62896                  214-358-5500                                  bob.purvis@purvisindustries.com
                                                Missouri Department of Revenue,
Missouri Department of Revenue                  Bankruptcy Unit                 Attn: John Whiteman                         P.O. Box 475                                           Jefferson City   MO      65105-0475             573-751-5531                  573-751-7232    edmoecf@dor.mo.gov

Top 20 Unsecured Creditor                       Mt Olive & Staunton Coal Co Trust    Attn: Patrick D. Cloud                 P.O Box 742784                                         Atlanta          GA      30374-2784             618-656-4646                                  pcloud@heylroyster.com
Natural Resource Partners L.P.                  Natural Resource Partners L.P.       Attn: President or General Counsel     5260 Irwin Road                                        Huntington       WV      25705
Top 20 Unsecured Creditor                       Natural Resource Partners LLP        Attn: Greg Wooten                      372 Park Lane                                          Herrin           IL      62948                  304-302-2357                                  gwooten@wpplp.com
Counsel to Illinois Department of Natural       Office of the Illinois Attorney                                                                                                                                                                                                  CFoy@atg.state.il.us
Resources                                       General                              Attn: Christopher M. Foy               500 South Second Street                                Springfield      IL      62701                  217-782-9095                  217-782-1396    RLS@atg.state.il.us
Office of the United States Trustee for the     Office of the United States
Eastern District of Missouri                    Trustee                              Attn: US Trustee                       111 S. 10th Street            Suite 6.353              St. Louis        MO      63102                  314-539-2984; 314-539-2982    314-539-2990    Carole.Ryczek@usdoj.gov
                                                                                                                                                                                                                                                                 212-230-7790;
Counsel to Javelin Global Commodities (UK)                                                                                                                                                                                                                       212-303-7093;   pedrojimenez@paulhastings.com
Ltd. and Uniper                                 Paul Hastings LLP                    Attn: Pedro Jimenez, Irena Goldstein 200 Park Avenue                                          New York         NY      10166                  212-318-6790; 212-318-6093    212-757-3990    irenagoldstein@paulhastings.com
                                                                                                                                                                                                                                                                                 pbasta@paulweiss.com
Counsel to the Debtors and Debtors in           Paul, Weiss, Rifkind, Wharton &      Attn: Paul M. Basta, Alice Belisle                                                                                                                                                          aeaton@paulweiss.com
Possession                                      Garrison LLP                         Eaton, Samuel E. Lovett                1285 Avenue of the Americas                            New York         NY      10019                  212-373-3000                  212-757-3990    slovett@paulweiss.com
                                                                                                                                                                                                                                                                                 p.freissle@polydeck.com
                                                                                                                                                                                                                                                                                 c.shuford@polydeck.com
Top 20 Unsecured Creditor                       Polydeck Screen Corporation          Attn: Peter Freissle                   P.O Box 827                                            Pound            VA      24279                  864-579-4594                                  r.kuehl@polydeck.com
                                                                                                                                                                                                                                                                                 p.freissle@polydeck.com
Member of Official Unsecured Creditors'                                              Attn: Ronald Kuehl, II, Executive Vice-                                                                                                                                                     c.shuford@polydeck.com
Committee                                       Polydeck Screen Corporation          President                               1790 Dewberry Road                                   Spartanburg       SC      29307                  864-579-4594                                  r.kuehl@polydeck.com
                                                                                                                                                          60 East 42nd St., Suite                                                                                                serviceqa@primeclerk.com
Claims Agent and Noticing Agent                 Prime Clerk, LLC                     Attn: Michael Hill                     One Grand Central Place       1440                    New York          NY      10165                  212-257-5450                  646-328-2851    foresightenergyteam@primeclerk.com
Top 20 Unsecured Creditor                       R M Wilson Co Inc                    Attn: Pat Popicg                       46226 National Road                                   St Clairsville    OH      43950                  304-232-5860                                  ppopicg@rmwilson.com
Counsel to Bradford Supply Company              Reinoehl Kehlenbrink, LLC            Attn: Rusty K. Reinoehl                P.O. Box 698                                          Robinson          IL      62454                  618-469-1000                  618-469-1015    rusty@rklegalgroup.com
Top 20 Unsecured Creditor                       Rggs Land & Minerals                 Attn: Bill Lawrence                    610 Sneed Road                                        Carbondale        IL      62902                  205-685-5329                                  blawrence@sginterests.com
                                                                                                                            Prudential Tower, 800
Counsel to the DIP Agent                        Ropes & Gray                         Attn: Patricia I. Chen                 Boylston Street                                        Boston           MA      02199-3600             617-951-7553                                  patricia.chen@ropesgray.com
Securities and Exchange Commission -            Securities & Exchange
Headquarters                                    Commission                           Attn: Secretary of the Treasury        100 F Street, NE                                       Washington       DC      20549                  202-942-8088                                  secbankruptcy@sec.gov
Securities & Exchange Commission - Chicago      Securities & Exchange                                                                                                                                                                                                            secbankruptcy@sec.gov
Office                                          Commission - Chicago Office          Attn: Bankruptcy Department            175 W. Jackson Boulevard      Suite 900                Chicago          IL      60604                  312-353-7390                                  bankruptcynoticeschr@sec.gov
Top 20 Unsecured Creditor                       Snf Mining Inc                       Attn: Christopher J. Gannon            P.O Box 890889                                         Charlotte        NC      28289-0889             606-432-1535                                  cgannon@snfhc.com
Top 20 Unsecured Creditor                       State Electric Supply Co             Attn: John Spoor                       P.O Box 603800                                         Charlotte        NC      28260-3800             304-523-7491                                  john.spoor@stateelectric.com
Attorney General for the State of Illinois      State of Illinois Attorney General   Attn: Bankruptcy Department            100 West Randolph Street                               Chicago          IL      60601                  312-814-3000                                  webmaster@atg.state.il.us
                                                State of Missouri Attorney                                                  Supreme Court Building, 207
Attorney General for the State of Missouri      General                              Attn: Bankruptcy Department            W. High St.                                            Jefferson City   MO      65102                  573-751-3321                  573-751-0774    attorney.general@ago.mo.gov
Attorney General for the State of Ohio          State of Ohio Attorney General       Attn: Bankruptcy Department            30 E. Broad St., 14th Floor                            Columbus         OH      43215                  800-282-0515
                                                                                                                                                                                                                                                                                 nfk@stevenslee.com
                                                                                     Attn: Nicholas F. Kajon, Constantine                                                                                                                                                        cp@stevenslee.com
Counsel to Kenneth S. Grossman Pension Plan Stevens & Lee, P.C.                      D. Pourakis, Andreas D. Milliaressis   485 Madison Avenue            20th Floor               New York         NY      10022                  212-319-8500                  212-319-8505    adm@stevenslee.com
                                                                                                                                                                                                                                                                                 azuccarello@sullivanlaw.com
                                                                                     Attn: Amy A. Zuccarello, Nathaniel                                                                                                            617-338-2988; 617-338-2439;                   nkoslof@sullivanlaw.com
Counsel to Lord Securities Corporation          Sullivan & Worcester LLP             R.B. Koslof, Erika L. Todd             One Post Office Square                                 Boston           MA      02109                  617-338-2825                                  etodd@sullivanlaw.com
                                                                                                                            150 West Main Street, Suite
Top 20 Unsecured Creditor                       T. Parker Host                       Attn: Fredrik Knutsen                  1600                                                   Norfolk          VA      23510                  281-928-0070                                  Fredrik.Knutsen@tparkerhost.com
Counsel to Ad Hoc First Lien Group              Thompson Coburn LLP                  Attn: Mark V. Bossi                    One US Bank Plaza                                      St. Louis        MO      63101                  314-552-6000                                  mbossi@thompsoncoburn.com
                                                U.S. Department of Justice, Civil    Attn: Dominique V. Sinesi, Trial
Counsel to the the United States of America     Division                             Attorney                               1100 L Street, NW             Room 7020                Washington       DC      20005                  202-514-3368; 202-598-0034    202-514-9163    dominique.sinesi@usdoj.gov
Top 20 Unsecured Creditor                       United Central Industrial Supply     Attn: Henry Looney                     P.O Box 71206                                          Chicago          IL      60694-1206             276-623-5872                                  Henry.Looney@unitedcentral.net
Member of Official Unsecured Creditors'         United Central Industrial Supply
Committee                                       Company, LLC                         Attn: Henry E. Looney, President       1241 Volunteer Parkway        Suite 1000               Bristol          TN      37620                  423-573-7301                                  Henry.Looney@unitedcentral.net
                                                United States Attorney’s Office
United States Attorney’s Office for the Eastern for the Eastern District of                                                 Thomas Eagleton U.S.          111 S. 10th Street,
District of Missouri                            Missouri                             Attn: Jeffrey B. Jensen, U.S. Attorney Courthouse                    20th Floor               St. Louis        MO      63102                  314-539-2200                  314-539-2309
                                                                                                                                                                                                                                                                                 UBT-AR@unitedbulkterminals.com
Top 20 Unsecured Creditor                       Us United Bulk Terminal              Attn: Brian Miles, Fredrik Knutsen     P. O. Box 301749                                       Dallas           TX      75303-1749             281-457-7900                                  Fredrik.Knutsen@tparkerhost.com




                                                                                                                                                                Page 2 of 3
                                                        Case 20-41308                             Doc 200                 Filed 03/30/20 Entered 03/30/20 13:38:57
                                                                                                                                    In re:Pg     4Energy
                                                                                                                                          Foresight of LP,4et al.
                                                                                                                                                                                                                              Main Document                    EXHIBIT A
                                                                                                                                                        Master Service List
                                                                                                                                                        Case No. 20-41308



                  DESCRIPTION                              NAME                            NOTICE NAME                         ADDRESS 1                    ADDRESS 2              CITY      STATE       ZIP      COUNTRY              PHONE                  FAX                         EMAIL
Counsel to The CIT Group/Equipment
Financing, Inc., CIT Bank,
N.A. and CIT Railcar Funding Company, LLC     Vedder Price P.C.                 Attn: Michael L. Schein, Esq.         1633 Broadway                   31st Floor              New York       NY      10019                  212-407-7700                 212-407-7799   mschein@vedderprice.com
Top 20 Unsecured Creditor                     Wallace Electrical Systems LLC    Attn: David Wallace                   P.O Box 74008932                                        Chicago        IL      60674-8932             618-937-3440                                Dwallace@wallaceelectricalsystems.com
Top 20 Unsecured Creditor                     Wallace Industrial LLC            Attn: David Wallace                   P.O Box 74008932                                        Chicago        IL      60674-8932             618-937-3440                                Dwallace@wallaceelectricalsystems.com

                                              Wells Fargo Vendor Financial                                            c/o A Ricoh USA Program
Counsel to Wells Fargo Vendor Financial       Services, LLC fka GE Capital                                            f/d/b/a/ IKON Financial
Services, LLC                                 Information Technology Solutions Attn: Christine R. Etheridge           Services                        P.O. Box 13708          Macon          GA      31208-3708             800-480-6513
Counsel to Official Committee of Unsecured                                     Attn: Christopher A. Jones, David W.   3190 Fairview Park Drive,                                                                                                                         cajones@wtplaw.com
Creditors                                     Whiteford Taylor & Preston, LLP Gaffey                                  Suite 800                                               Falls Church   VA      22042-4558                                                         dgaffey@wtplaw.com
Counsel to Official Committee of Unsecured
Creditors                                     Whiteford Taylor & Preston, LLP   Attn: Michael J. Roeschenthaler       200 First Avenue, Third Floor                           Pittsburgh     PA      15222-1512                                                         mroeschenthaler@wtplaw.com
Counsel to Natural Resource Partners L.P.,
WPP LLC, HOD LLC, Independence Land                                             Attn: Jennifer McLain McLemore,                                                                                                                                                         jmclemore@williamsmullen.com
Company, LLC, and Williamson Transport LLC    Williams Mullen                   Michael D. Mueller                    200 South 10th Street           Suite 1600              Richmond       VA      23219                  804-420-6000                                mmueller@williamsmullen.com
Top 20 Unsecured Creditor                     Wilmington Trust National Assoc   Attn: Brandon Bonfig                  50 S 6th Street, Suite 1290                             Minneapolis    MN      55402                  612-217-5693                                bbonfig@wilmingtontrust.com
                                              Wilmington Trust, National
Member of Official Unsecured Creditors'       Association, as Trustee for the   Attn: Steven Cimalore,
Committee                                     11.5% Notes                       Administrative Vice-President         1100 North Market Street                                Wilmington     DE      19890                  302-636-6058
Top 20 Unsecured Creditor                     Wpp LLC                           Attn: Greg Wooten                     372 Park Lane                                           Herrin         IL      62948                  304.302.2357                                gwooten@wpplp.com
                                                                                                                      250 West Main Street, Suite
Counsel to Evansville Western Railway, Inc.   Wyatt, Tarrant & Combs, LLP       Attn: John P. Brice                   1600                                                    Lexington      KY      40507-1746             859-288-7462; 859-233-2012   859-259-0649   jbrice@wyattfirm.com




                                                                                                                                                            Page 3 of 3
